Citation Nr: 0434314	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
bullet wound causing compound fracture upper third left tibia 
and fibula, requiring skin grafting with residuals of severe 
injury anterior muscles of left leg, with one inch 
shortening, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a donor scar on 
the right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1945.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO.

It appears from the record that the veteran may wish to 
establish service connection for arthritis of the low back, 
hips, and/or legs as secondary to the service-connected 
gunshot wound of his left leg.  This matter has not been 
developed for appellate review, and is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to the matter of the 
veteran's entitlement to an increased rating for a donor scar 
on his right thigh.  The matter of his entitlement to an 
increased rating for residuals of a gunshot wound to the left 
leg is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., as set forth below.


FINDING OF FACT

The donor scar on the veteran's right thigh is superficial 
and covers an area less than 144 square inches; the scar is 
not shown to be unstable or painful on examination; nor is it 
shown to be causative of limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a donor scar on the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801-05 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating for Donor Scar

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Scars-other than disfiguring scars of the head, face, or 
neck-are evaluated in accordance with the criteria set forth 
in 38 C.F.R. 4.118, Diagnostic Codes 7801-05 (2004).  If a 
scar is deep or causes limited motion, ratings from 10 to 40 
percent may be assigned, depending on the size of the area 
affected.  See Diagnostic Code 7801, Note 2 (indicating that 
a "deep" scar is one associated with underlying soft tissue 
damage).  If a scar is superficial, does not cause limited 
motion, and covers an area of 144 square inches (929 square 
centimeters) or more, a 10 percent rating may be assigned.  
See Diagnostic Code 7802, Note 2 (indicating that a 
"superficial" scar is one not associated with underlying 
soft tissue damage).  A 10 percent rating may also be 
assigned for a superficial scar that is unstable or painful 
on examination.  Diagnostic Codes 7803-04.  Other scars are 
rated on limitation of function of the affected part.  
Diagnostic Code 7805.

In this case, service connection was granted and a 10 percent 
rating has been in effect since 1946 for scar, keloid, right 
thigh, site of donor graft.  The 10 percent rating is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2004).

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for the donor scar on the veteran's right 
thigh.  The scar in question is not associated with 
underlying soft tissue damage.  Rather, it is the result of a 
skin being taken from the right thigh for a split thick graft 
procedure performed in 1944 for treatment of a gunshot wound 
to the veteran's left leg.  Thus, the scar is 
"superficial".  It is clear from the report of an early VA 
examination, conducted in July 1946, that the original scar 
covered no more than 18 square inches (it was noted to be 
three by six inches in size), and a recent VA examination in 
April 2003 revealed the scar to be "barely visible", with 
no keloid formation, and no instability, pain, or limitation 
of motion was objectively noted.  Under the circumstances-
given the superficial nature of the scar, its limited size, 
and the fact that it has not been objectively shown to be 
unstable, painful, or otherwise causative of limitation of 
motion or other function-the Board finds that the weight of 
the evidence is against the veteran's claim for an increased 
schedular evaluation.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether this claim should be 
referred for consideration of an extraschedular evaluation, 
and has concluded that no such referral is warranted.  The 
record does not show that the veteran has been recently 
hospitalized for problems associated with the scar on his 
right thigh, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the claim 
here in question.  With regard to element (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in February 2003 informing him, among other things, that he 
could submit current medical evidence to show that his 
disability had increased in severity.  With regard to 
elements (2) and (3), the Board notes that the RO's February 
2003 letter explained that VA would help the veteran get such 
things as medical records, employment records, or records 
from other Federal agencies, but that he was responsible for 
providing appropriate releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  He was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if such was necessary to make a decision on 
his claim.  Finally, with respect to element (4), the Board 
notes that it does not appear from the record that the 
veteran has explicitly been asked to provide "any evidence 
in [his] possession that pertains" to this claim.  As a 
practical matter, however, he has been amply notified of the 
need to provide such evidence.  The RO's February 2003 letter 
invited him to "[s]end the information describing additional 
evidence or send the evidence itself" to the RO, and the RO 
issued the veteran an SOC in September 2004 that contained 
the complete text of 38 C.F.R. § 3.159(b)(1).  Accordingly, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 
(May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded an examination; and he has not 
provided releases for the procurement of private records.  No 
further development action is required.


ORDER

The claim for a rating in excess of 10 percent for a donor 
scar on the right thigh is denied.


REMAND

Under applicable law, a veteran may receive compensation for 
a disability manifested by shortening of the bone(s) of a 
lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2004).  Ratings ranging from 10 to 60 percent are available, 
depending on the extent of the shortening, and the length of 
the extremities is to be measured from the anterior superior 
spine of the ilium to the internal malleolus of the tibia.  
Id. The veteran is seeking a separate, compensable evaluation 
for his left leg shortening.

In the present case, it is clear that the veteran has 
shortening of the left lower extremity as a result of his 
service-connected gunshot wound.  What it less clear is the 
precise extent of the shortening.  Currently, the record 
contains various lay statements and medical reports 
indicating that it may be as little as one inch, or perhaps 
as much as two inches or more.  Accordingly, and because it 
is not clear from the record that the length of his legs was 
actually measured during his most recent VA examination in 
April 2003, another examination is required.

The veteran is hereby notified that it is his responsibility 
to report for the examination that is being scheduled in 
connection with this REMAND, and to cooperate in the 
development of his case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim(s).  38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions: 

1.  The RO should ask the veteran to provide 
any additional evidence in his possession 
that pertains to his claim for an increased 
rating for residuals of the gunshot wound to 
his left leg.  He should be given a 
reasonable opportunity to respond, and any 
evidence he submits should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for an examination of his left leg.  The 
examiner should review the claims file, and 
should indicate in the examination report 
that the claims file has been reviewed.  The 
examiner should record the length of both of 
the veteran's legs, measuring from the 
anterior superior spine of the ilium to the 
internal malleolus of the tibia.  The 
examiner should also offer an opinion as to 
whether the veteran has malunion of the tibia 
or fibula of the left leg; if so, whether he 
has any impairment of the left ankle and/or 
knee as a result of such malunion; and, if 
so, whether the associated impairment of the 
ankle and/or knee is best characterized as 
slight, moderate, or marked.  A complete 
rationale should be provided.

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim 
for an increased rating for residuals of a 
bullet wound to the left leg.  If any benefit 
sought remains denied, the RO should issue an 
SSOC to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



